            Case 3:20-cv-00225-RDM Document 14 Filed 05/26/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


                                              :
ALBERT P. O'DONNELL, REBECCA M.               :
O'BRIEN, and GEORGE GEVARAS, on behalf of :
themselves and all others similarly situated, :
                                              :
                      Plaintiffs,             :
                                              :
                                                          CIVIL ACTION NO.
              v.                              :
                                                          3:20-CV-00225-RDM
                                              :
SCRANTON SCHOOL DISTRICT, KATIE               :
                                                          HON. ROBERT D. MARIANI
GILMARTIN, TOM SCHUSTER, BARBARA              :
DIXON, GOPAL PATEL, GREG POPIL, TOM           :
BORTHWICK, KEN NORTON, PAIGE                  :
                                                          JURY TRIAL DEMANDED
GEBHARDT COGNETTI, ROBERT LESH,               :
MARK MCANDREW, ROBERT CASEY, PAUL :
DUFFY, CY DOUAIHY, JIM TIMLIN, and            :
ROBERT SHERIDAN,                              :
                                              :
                      Defendants.             :
                                              :

        DEFENDANTS’ MOTION TO EXCEED THE PAGE LIMIT FOR THEIR
             BRIEF IN SUPPORT OF THEIR MOTION TO DISMISS

       Pursuant to Local Rule 7.8(b)(3), Defendants move for leave to file a brief in support of

their Motion to Dismiss Plaintiffs’ Class Action Complaint in excess of the page and word count

limit provided by Local Rule 7.8(b) for the following reasons:

       1.       On February 7, 2020, Plaintiffs filed a Class Action Complaint against the

Scranton School District (the “School District”) and fifteen individual board members of the

Scranton School Board (the “Board Member Defendants”) (collectively, “Defendants”) for

alleged violations of Plaintiffs’ substantive due process rights under the United States

Constitution.

       2.       The Class Action Complaint – comprised of 50 pages and 147 numbered

paragraphs – makes allegations against Defendants relating to at least fifteen separate school
               Case 3:20-cv-00225-RDM Document 14 Filed 05/26/20 Page 2 of 5



premises and to conduct and occurrences, which, in some instances, date back as far as the late

1980’s.

          3.       Defendants intend to move to dismiss Plaintiffs’ claims because, inter alia,

Plaintiffs fail to state a claim for violation of their substantive due process rights and Plaintiffs

cannot maintain claims against the Board Member Defendants.

          4.       Pursuant to the Court’s Order dated February 27, 2020 (see Dckt. #8), in the

interest of judicial economy, and because the issues supporting Defendants defenses are

interrelated, Defendants intend to file a single motion to dismiss Plaintiffs’ Class Action

Complaint.

          5.       However, given the breadth of Plaintiffs’ allegations, the number of Defendants,

and the complexity of the legal issues, Defendants cannot adequately make their arguments in

support of their motion to dismiss in a single, consolidated brief under the page and word limits

provided by Local Rule 7.8(b).

          6.       Thus, Defendants respectfully request leave of this Court to file a brief in support

of their Motion to Dismiss of up to 11,500 words.

          7.       Defendants contend that a single joint brief with an extended word limit will be

far more efficient as opposed to each defendant filing an individual brief.

          WHEREFORE, Defendants respectfully request that the Court enter the attached order

granting them leave to file a brief of not more than 11,500 words in support of their Motion to

Dismiss.

                                                                 Respectfully submitted,

                                                         By:     /s/Patrick J. Loftus
                                                                 Patrick J. Loftus
                                                                 Dana B. Klinges
                                                                 Sharon L. Caffrey


                                                     2
DM1\11153455.1
            Case 3:20-cv-00225-RDM Document 14 Filed 05/26/20 Page 3 of 5



                                                   DUANE MORRIS LLP
                                                   30 South 17th Street
                                                   Philadelphia PA 19103
                                                   (215) 979-1000
                                                   loftus@duanemorris.com
                                                   dbklinges@duanemorris.com
                                                   slcaffrey@duanemorris.com

                                                   Attorneys for Defendants
Date: May 26, 2020




                                          3
DM1\11153455.1
            Case 3:20-cv-00225-RDM Document 14 Filed 05/26/20 Page 4 of 5



                               CERTIFICATE OF CONCURRENCE

          I, Patrick J. Loftus, counsel for Defendants, pursuant to Local Rule 7.1, certify that all

counsel concur in the relief requested in this Motion.



                                                                /s/ Patrick J. Loftus
                                                                Patrick J. Loftus



Dated: May 26, 2020




                                                    4
DM1\11153455.1
            Case 3:20-cv-00225-RDM Document 14 Filed 05/26/20 Page 5 of 5



                                  CERTIFICATE OF SERVICE

          I, Patrick J. Loftus, certify that on this May 26, 2020, Defendants’ Motion to Exceed the

Page Limit for their Brief in Support of their Motion to Dismiss Plaintiffs’ Complaint were

electronically filed and served on all counsel of record via the Court’s electronic filing system.



                                                              /s/ Patrick J. Loftus
                                                              Patrick J. Loftus




                                                  5
DM1\11153455.1
